Order modified by directing that the prisoner be returned to the County Court of Chautauqua county for resentence, and as so modified the order is affirmed, without costs on this appeal. Memorandum. Relator having been convicted of a felony, the district attorney filed an information, pursuant to section 1943 of the Penal Law, accusing him of having been previously convicted of three felonies. Relator admitted that he was the same person mentioned in the information, and that he committed the crimes named therein, but, from the record, it does not sufficiently appear that all of the three crimes mentioned in the information were such as would be felonies if committed within the State of New York. (People v. Voelker, 220 App. Div. 528; People v. Knox, 223 id. 123.) All concur. (The order dismisses a writ of habeas corpus and remands relator to custody.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.